DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Line et al (2018/0065515).  Line et al. shows a vehicle comprising: a vehicle body (Fig. 1) including a pipe material (22) extending in a vehicle right-left direction; a seat (12) provided in the vehicle body such that an occupant of the vehicle sits on the seat; and a seat bracket (14) via which the seat is fixed to the pipe material, wherein the seat bracket includes a bracket lower (24) placed below the pipe material, and a bracket upper (120) placed above the pipe material such that the pipe material is sandwiched between the bracket upper and the bracket lower (Figs.8 and 12).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Line et al. in view of Kasai (CN 110077289A) .  Line et al. shows the use of an electric device (motor) between the seat and a floor panel (see Fig. 16).  Line et al. shows all of the teachings of the claimed invention except the use of a battery below a floor of the vehicle below the pipe material.  Kasai discloses the use of a battery (22) below a floor panel (22) that is below a pipe material (30) of a seat (18A,B).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vehicle body of Line et al. with teachings of Kasai in order to eliminate the need for the use of an exhaust and combustion engine.  

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reference Nos. 2014/0103627 and 2015/0283931.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        

adb
December 13, 2022